                 Case 2:20-cr-00221-WBS Document 22 Filed 08/25/21 Page 1 of 3

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5
   Attorneys for Plaintiff
 6 United States of America

 7                                IN THE UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-221 WBS
10
                                   Plaintiff,            STIPULATION AND ORDER TO CONTINUE
11                                                       STATUS CONFERENCE AND EXCLUDE TIME
                             v.                          UNDER SPEEDY TRIAL ACT
12
     ARTURO PACHECO,                                     DATE: August 30, 2021
13                                                       TIME: 9:00 a.m.
                                  Defendant.             COURT: Hon. William B. Shubb
14

15

16          The United States of America, by and through Assistant U.S. Attorney Brian A. Fogerty, and

17 defendant Arturo Pacheco, by and through his counsel David W. Dratman, hereby agree and stipulate as

18 follows:

19          1.       On November 19, 2020, a grand jury returned a four-count indictment, charging Pacheco

20 with two counts of deprivation of rights under color of law, in violation of 18 U.S.C. § 242, and two

21 counts of falsification of records in a federal investigation, in violation of 18 U.S.C. § 1519. ECF No. 1.

22          2.       On November 20, 2020, Pacheco appeared before the Honorable Carolyn K. Delaney, at

23 which hearing the court set this matter for a status conference and excluded the time between November

24 20, 2020, and January 12, 2021, from the computation of time in which trial must commence under the

25 Speedy Trial Act. ECF No. 5. The case was subsequently reassigned to this Court, and by subsequent

26 order the Court excluded time and set this case for a status conference on August 30, 2021. ECF No. 20.
27          3.       Since the initiation of the charges against the defendant, the government has produced

28 discovery, including several hundred pages of documents and audio recordings. In August 2021, the


      STIPULATION AND ORDER                              1
30
                 Case 2:20-cr-00221-WBS Document 22 Filed 08/25/21 Page 2 of 3

 1 government supplemented its production with additional materials. Counsel for the defendant needs

 2 time to investigate the allegations underlying the charges in the indictment, examine the evidence,

 3 confer with his client, and prepare for trial while also handling other matters in federal and state court.

 4          4.       Based on the foregoing facts, the parties request that the Court vacate the August 30,

 5 2021, status conference and reset the case for a status conference to be held on November 1, 2021, at

 6 9:00 a.m. The parties further agree and request that the Court exclude the time between August 30,

 7 2021, and November 1, 2021, from the computation of time in which trial must commence under the

 8 Speedy Trial Act, pursuant to Local Code T-4. The parties agree that the interests of justice served by

 9 excluding the time between August 30, 2021, and November 1, 2021, under the Speedy Trial Act,

10 outweigh the best interests of the public and the defendant in a speedy trial. The parties request that the

11 Court adopt the facts set forth herein and order time excluded from August 30, 2021, to and including

12 November 1, 2021, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), and Local Code T-4, to allow

13 defense counsel to investigate and prepare for trial.

14
     Dated: August 24, 2021                                    PHILLIP A. TALBERT
15                                                             Acting United States Attorney
16
                                                      By: /s/ BRIAN A. FOGERTY
17                                                        BRIAN A. FOGERTY
                                                          Assistant United States Attorney
18

19
     Dated: August 24, 2021                                    /s/ DAVID W. DRATMAN
20                                                             DAVID W. DRATMAN
21                                                             Counsel for Defendant
                                                               Arturo Pacheco
22

23

24

25

26
27

28


      STIPULATION AND ORDER                                2
30
              Case 2:20-cr-00221-WBS Document 22 Filed 08/25/21 Page 3 of 3

 1                                                    ORDER

 2          The Court, having received, read, and considered the parties’ stipulation, and good cause

 3 appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court vacates the

 4 August 30, 2021, status conference and resets the matter for a status conference on November 1, 2021,

 5 at 9:00 a.m. The Court also specifically finds that based on the facts set forth in the parties’ stipulation,

 6 the failure to exclude the time between August 30, 2021, and November 1, 2021, would deny counsel

 7 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 8 The Court further finds that the ends of justice served by the continuance outweigh the best interests of

 9 the public and the defendant in a speedy trial. Time from August 30, 2021, to and including

10 November 1, 2021, is excluded from the computation of time within which the trial of this case must

11 commence under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), and Local

12 Code T-4.

13          IT IS SO ORDERED.

14 Dated: August 24, 2021

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION AND ORDER                               3
30
